Citation Nr: 0306961	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  95-40 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
hand claimed as a shrapnel wound.

2.  Entitlement to an increased (compensable) disability 
rating for the residuals of a left wrist fracture. 

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a lung condition 
due to Agent Orange exposure.

6.  Entitlement to service connection for alcohol and drug 
abuse secondary to service connected post traumatic stress 
disorder (PTSD).

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for malaria.

8.  Entitlement to a permanent and total disability rating 
for nonservice connected disability pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In December 1995, the veteran notified the VA of 
his relocation to Alabama and requested that his case be 
transferred to the Montgomery RO.  As the veteran relocated, 
the case was certified to the Board from the Montgomery, 
Alabama, RO.  

Following issuance of a statement of the case in August 1995, 
the veteran presented testimony before a hearing officer at 
the RO in September 1995.  In the December 1995 supplemental 
statement of the case, the hearing officer indicated that the 
veteran's September 1995 hearing would be accepted in lieu of 
a substantive appeal.  However, due to a recording 
malfunction, a transcript of that hearing is not available.  
Nevertheless, the hearing office advised that the veteran's 
case would be forwarded to the Board for a decision if the 
veteran took no further action.  Accordingly, the appeals 
were perfected and the Board will proceed with the 
consideration of the veteran's claims.  See Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003).  

This decision will address the issue of service connection 
for a scar of the right hand claimed as a shrapnel wound.  
The remaining issues will be discussed in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  The veteran perfected an appeal from a February 1995 
rating decision which denied service connection for a 
shrapnel wound of the right hand.  

2.  A December 1995 hearing office decision granted service 
connection for a laceration (claimed as a shrapnel wound) of 
the right hand.  


CONCLUSION OF LAW

The appeal for service connection for a laceration (claimed 
as a shrapnel wound) of the right hand is dismissed.  
38 U.S.C.A. § 7105(d) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether there is an 
appeal before the Board to be decided.  If the benefit sought 
on appeal has been granted, the appeal is not properly before 
the Board and must be dismissed.

The veteran shall specify the benefits sought on appeal.  The 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105(d) (West 2002).  The veteran had 
originally perfected an appeal from a February 1995 rating 
decision which denied service connection for a shrapnel wound 
of the right hand.  Following a September 1995 hearing at the 
RO, a December 1995 hearing officer's decision granted 
service connection for a laceration (claimed as a shrapnel 
wound) of the right hand.  This was a grant of the benefit 
sought, i.e. service connection for a disability due to a 
wound or laceration of the right hand.

In the March 2003 statement of the representative and the 
March 2003 informal presentation from the veteran's 
representative at the Board, the representative indicated 
that service connection for a shrapnel wound to the right 
hand was at issue.  However, service connection for the right 
hand scar had already been granted.  The granting of the 
benefit that had been sought on appeal resolved the 
disagreement.  Accordingly, the Board does not have the 
authority to further consider the veteran's appeal regarding 
his right hand claim since the disagreement was with the 
denial of service connection.  Since the benefit sought on 
appeal has been granted, there are no further alleged errors 
of law or fact to be considered on appeal.  Therefore, the 
claim for service connection for a scar of the right hand 
claimed as a shrapnel wound is not properly before the Board 
and must be dismissed.  38 U.S.C.A. § 7105(d) (West 2002); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), Holland v. 
Brown, 9 Vet. App. 324 (1996), rev'd sub nom. Holland v. 
Gober, No. 97-7045 (Fed. Cir. July 29, 1997).  

Based on the above, the veteran's claim for service 
connection for a scar of the right hand claimed as a shrapnel 
wound is dismissed.  38 U.S.C.A. § 7105 (West 2002).

As noted, the hearing officer's decision granted service 
connection for a scar of the right hand claimed as a shrapnel 
wound and assigned a 10 percent disability rating.  This was 
implemented in a December 1995 rating code sheet.  However, a 
December 2002 rating decision notes that diminished grip 
strength and range of motion of the thumb of the right hand 
was not service connected.  There is no indication in that 
decision that a right hand scar is service connected.  Since 
the hearing officer's decision granted service connection, 
this matter will be returned to the RO in the REMAND portion 
of this decision to prepare rating to correct the December 
2002 rating decision.


ORDER

The appeal for entitlement to service connection for a scar 
of the right hand claimed as a shrapnel wound is dismissed.


REMAND

As noted above, the hearing officer's December 1995 decision 
granted service connection for a scar of the right hand 
claimed as shrapnel wound and assigned a 10 percent 
disability rating.  This was implemented in a December 1995 
rating code sheet.  However, this determination was not 
brought forward to the December 2002 rating decision.  

The last supplemental statement of the case on this appeal 
was issued in December 1995.  Since that document was issued, 
additional VA medical records, a VA examination report, and a 
lay statement have been received.  A supplemental statement 
of the case has not been sent to the veteran addressing this 
additional evidence.  Accordingly, this case must be returned 
to the RO to prepare a supplemental statement of the case 
addressing this additional evidence.  38 C.F.R. § 19.31 
(2002).

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA is liberalizing and is therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the RO did send the 
veteran a letter in June 2002 advising him of the evidence 
necessary to support pending claims.  However, the letter 
advised the veteran that new and material evidence was 
necessary to reopen his claims for service connection for 
alcohol and drug abuse secondary to PTSD, tuberculosis, gout, 
and a lung disorder due to Agent Orange.  However, the issue 
to be decided with reference to these issues is service 
connection.  Additionally, the June 2002 letter did not 
address the evidence necessary to support the veteran's claim 
for entitlement to a permanent and total disability rating 
for nonservice connected disability pension purposes.  Such 
notification is now a prerequisite for the adjudication of a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case will be returned to the RO to notify 
the veteran of the VCAA, the evidence necessary to 
substantiate his claims, and who is responsible for providing 
such evidence.  

The records indicate that in 1994 the veteran applied for 
Social Security benefits which were denied and were on 
appeal.  Records from the Social Security Administration are 
necessary for adjudicating the veteran's claim.  Accordingly, 
the case will be returned to the RO to request such records.  

The veteran reported that he received treatment and was 
hospitalized at the VA Medical Center (VAMC) in West Los 
Angeles in March 1993 and from June to July 1994.  
Additionally, he has indicated that he received outpatient 
treatment at the VAMC West Los Angeles Brentwood and 
Wadsworth Divisions.  While some records are in the claims 
file, it does not appeal that all records have been requested 
from the time he initiated his claim.  Additionally, the 
veteran reported that he has received treatment at the VAMC 
at Birmingham, Alabama.  Records from that facility from 
September 2001 to June 2002 are in the claims file.  However, 
it appears that the veteran began receiving treatment in 
Alabama in 1995.  

In the veteran's August 1994 application for compensation or 
pension, he indicated that he was treated at Daniel Freeman 
Hospital for a heart attack in 1992 and by Dr. Bass for back 
problems from 1989 to 1994.  The VA has not requested and the 
veteran has not provided releases or additional information 
to enable VA to obtain records from these health care 
providers.  

The veteran is claiming that he has alcohol and drug abuse 
due to his service connected PTSD.  Additionally, he is 
claiming that he is permanently and totally disabled for 
nonservice connected disability pension purposes.  However, 
during the period of the veteran's claim and appeal, he has 
not received VA examinations related to these issues.  
Accordingly, this case will be returned to the RO for 
examination of the veteran to address whether he has alcohol 
and drug abuse due to his service-connected PTSD and whether 
he is permanently and totally disabled for nonservice 
connected disability pension purposes. 

Accordingly, further appellate consideration of this case is 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO should prepare a rating 
decision updating the December 2002 
rating decision by bringing forward the 
determination which granted service 
connection a scar of the right hand 
claimed as a shrapnel wound and assigned 
a 10 percent disability rating.  
Following completion of this action, this 
issue should not be returned to the 
Board.

2.  The RO should advise the veteran and 
his representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for entitlement to an increased 
rating for the residuals of a left wrist 
fracture; the claims for service 
connection for tuberculosis, gout, a lung 
condition due to Agent Orange exposure, 
and alcohol and drug abuse secondary to 
service connected PTSD; whether new and 
material evidence has been received to 
reopen a claim for service connection for 
malaria; and entitlement to a permanent 
and total disability rating for 
nonservice connected disability pension 
purposes.  The notice should also advise 
the veteran of what evidence the VA is 
responsible for obtaining and what 
evidence the veteran is responsible for 
providing.  

3.  The RO should ask the veteran to 
provide the necessary releases and 
address for Daniel Freeman Hospital and 
Dr. H. Bass of the Family Medical Center 
in Los Angeles.  Following receipt of the 
necessary contact information and 
releases from the veteran, the RO should 
request medical records from these health 
care providers.

4.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) and the 
medical evidence used for such 
determination(s).

5.  The RO should request the following 
records from the identified VA medical 
facilities:

Hospital discharge summaries for 
hospitalization in March 1993 and from 
June to July 1994 at VAMC West Los 
Angeles (Brentwood and Wadsworth 
Divisions), California.

Outpatient treatment records/notes, 
consultation reports, discharge 
summaries, consults, medications, imaging 
study reports, and confirmed diagnoses 
from VAMC West Los Angeles (Brentwood and 
Wadsworth Divisions), California, from 
August 1994 to the present.  

Outpatient treatment records/notes, 
consultation reports, discharge 
summaries, consults, medications, imaging 
study reports, and confirmed diagnoses 
from VAMC Birmingham, Alabama, from July 
1995 to the present. 

If any records have been retired to a 
records repository, action should be 
taken to retrieve such records.  If any 
records are not available, the VA medical 
facilities should so state.

6.  Following completion of the above 
evidentiary development, the RO should 
request that the veteran be scheduled for 
the following VA examinations:

Psychiatric examination to determine 
whether the veteran currently has an 
alcohol and/or drug abuse disorder.  If 
alcohol and/or drug abuse is diagnosed, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not, expressed in terms of probability if 
possible, that it is due to or aggravated 
by the veteran's service connected PTSD.  
The examiner should provide a rational 
for any opinion expressed.  The claims 
file should be made available to the 
examiner for review.

General medical examination to determine 
whether the veteran is unemployable due 
to permanent and total disability.  The 
examiner(s) should be specifically 
requested to identify all of the 
veteran's disabilities and provide an 
assessment of each.  The examiner(s) 
should also be requested to render an 
opinion as to whether the veteran is 
permanently and totally disabled, and 
unemployable due to service connected and 
nonservice connected disability.  The 
examiner(s) should provide a rational for 
any opinion(s) expressed.  The claims 
file should be made available to the 
examiner(s) for review.

7.  Following completion of the above, 
the RO should determine whether an 
increased rating for the residuals of a 
left wrist fracture; service connection 
for tuberculosis, gout, a lung condition 
due to Agent Orange exposure, and alcohol 
and drug abuse secondary to service 
connected PTSD; and a permanent and total 
disability rating for nonservice 
connected disability pension purposes can 
be granted.  In determining whether the 
veteran is permanently and totally 
disabled for pension purposes, the RO 
should identify and rate all 
disabilities.  The RO should also 
determine whether new and material 
evidence has been received to reopen the 
claim for service connection for malaria.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

8.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case that addresses the evidence 
received since the December 1995 
supplemental statement of the case.  The 
veteran and his representative should 
also be apprised of the applicable period 
of time within which to respond.  The 
case should then be returned to the Board 
for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


